DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Corrected Notice of Allowability is to treat the Information Disclosure Statement (IDS) filed on January 21, 2022.
Examiner’s comment
The IDS filed on January 21, 2022 (after filing the Notice of Allowability dated on January 18, 2022 before payment of issue fee) is a copy of the IDS filed on May 29, 2015. Copies of foreign patent documents (KR 10-2011-0116203, KR 10-2007-0035078 and KR 10-2012-0004214) listed in the IDS of January 21, 2022 have not been filed with the United States Patent and Trademark Office (USPTO), and thus the foreign patent documents described above were not considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 2, 2022